Case 2:20-cv-05358-MWF-KES Document 7 Filed 08/06/20 Page 1 of 1 Page ID #:67



  1
  2
                                                                     JS-6
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JOSE MITCHELL,                           Case No. 2:20-cv-05358-MWF-KES
 12         Petitioner,
 13    v.                                                  JUDGMENT
 14    R. C. JOHNSON, Warden,
 15         Respondent.
 16
 17
 18         Pursuant to the Court’s Order Dismissing Petition without Prejudice,
 19   IT IS ADJUDGED that the Petition (Dkt. 1) is dismissed without prejudice.
 20
 21   DATED: August 6, 2020                ____________________________________
 22                                        MICHAEL W. FITZGERALD
                                           UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28
